UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2189


ROBERT LAUTER,

                    Plaintiff - Appellant,

             v.

GEORGE E. SCHAEFER, III; UNITED STATES FOOD AND DRUG
ADMINISTRATION; GLAXOSMITHKLINE; KAMALA LANETTI; AMY
BURNHAM; DOUG ROBELEN; JANE KATOSKIE; JOSEPH KATOSKIE;
DUKE STOREN; RALPH NORTHAM,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00507-AWA-RJK)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert Lauter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Lauter appeals the district court’s order dismissing his civil action without

prejudice for lack of subject matter jurisdiction. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2